DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/29/2021 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1318(1), 1318(2) and 1318(N) in Fig. 10; 1177 in Fig. 11D; 1640(N-1), 1650(N-1), and 1620(N-1) in Fig. 16A; 2124 in Fig. 21B; and 1316 in Fig. 21C. Note: In Fig. 21B, 2124A-2124N are mentioned, not 2124. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because 2530(c) should read –2530(2)-- in Fig. 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
A brief summary of the invention section is missing before the brief description of the drawings section.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because of the following informalities:
In Para. 0003, line 2, “one or more client device” should read –one or more client devices--.
In Para. 0326, line 8, “I22S/I22C” should read -- I2S/I2C--.
In Para. 0348, line 10, “I/O Hub” should read –I/O hub--.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities: “information from model gradients” should read –information from the model gradients--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the last fully connected classification layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the type of object" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the one or more updated ransom seeds" in lines 2-3.  It is unclear if this is the same as the updated seeds in claim 26 since “random” seeds is not previously mentioned.
Claim 28 depends on claim 27 and therefore is also rejected under 112(b) for the same reason(s) as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 13, 18-19, 24-25, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koster et al. (US 2021/0142485 A1; hereinafter “Koster”).
Regarding claim 1, Koster teaches, a processor, comprising: one or more circuits to identify one or more images used to train one or more neural networks based, at least in part, on one or more labels of one or more objects within the one or more images (As shown in Paras. 0036-0037, there is a machine learning model/algorithm (i.e. neural network) that is trained with a labeled training dataset (i.e. supervised learning); As shown in Paras. 0108-0109, the processes, software, and algorithms are performed by a computing system that has hardware components such as a processor).
Regarding claim 7, Koster teaches, a system, comprising: one or more processors to identify one or more images used to train one or more neural networks based, at least in part, on one or more labels of one or more objects within the one or more images (As shown in Paras. 0036-0037, there is a machine learning model/algorithm (i.e. neural network) that is trained with a labeled training dataset (i.e. supervised learning); As shown in Paras. 0108-0109, the processes, software, and algorithms are performed by a computing system that has hardware components such as a processor).
Regarding claim 13, Koster teaches, a method, comprising: identifying one or more images used to train one or more neural networks based, at least in part, on one or more labels of one or more objects within the one or more images (As shown in Paras. 0036-0037, there is a machine learning model/algorithm (i.e. neural network) that is trained with a labeled training dataset (i.e. supervised learning); As shown in Paras. 0108-0109, the processes, software, and algorithms are performed by a computing system that has hardware components such as a processor).
Regarding claim 18, Koster teaches, the method of claim 13 (see claim 13 above), wherein the one or more neural networks includes a convolutional neural network (As shown in Para. 0039, the machine learning model is an artificial neural network such as a convolutional neural network).
Regarding claim 19, Koster teaches, a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least (As shown in Paras. 0108-0110, the processes, software, and algorithms are performed by a computing system that has hardware components such as a processor and the processes, software, and algorithms are expressed as instructions embodied in computer-readable media): 
identify one or more images used to train one or more neural networks based, at least in part, on one or more labels of one or more objects within the one or more images (As shown in Paras. 0036-0037, there is a machine learning model/algorithm (i.e. neural network) that is trained with a labeled training dataset (i.e. supervised learning).
Regarding claim 24, Koster teaches, the machine-readable medium of claim 19 (see claim 19 above), wherein the one or more images used to train the one or more neural networks comprise images captured using one or more medical imaging devices (As shown in Para. 0036, the machine learning model is trained with three-dimensional images taken from CT scans and/or MRIs; Para. 0037).
Regarding claim 25, Koster teaches, a system, comprising: one or more computers having one or more processors to identify one or more images used to train one or more neural networks based, at least in part, on one or more labels of one or more objects within the one or more images (As shown in Paras. 0036-0037, there is a machine learning model/algorithm (i.e. neural network) that is trained with a labeled training dataset (i.e. supervised learning); As shown in Paras. 0108-0109, the processes, software, and algorithms are performed by a computing system that has hardware components such as a processor).
Regarding claim 29, Koster teaches, the system of claim 25 (see claim 25 above), wherein the one or more labels indicate classifications of the one or more objects within the one or more images (As shown in Para. 0036, the labels indicate different features of the lung (i.e. object classifications) such as parenchyma, arteries, veins, etc.; As shown in Para. 0039, the trained machine learning model is a classifier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, 14, 17, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (US 2021/0142485 A1; hereinafter “Koster”) in view of “Deep Leakage from Gradients” by Zhu et al. (hereinafter “Zhu”).
Regarding claim 2, Koster teaches the limitations as explained above in claim 1.
Koster does not expressly disclose the following limitation: wherein the one or more circuits are further to: generate one or more seeds, wherein the one or more seeds comprise one or more noise images; and use the one or more seeds, the one or more labels, and the one or more images to modify the one or more seeds to match the one or more images used to train the one or more neural networks.
However, Zhu teaches, wherein the one or more circuits are further to (As shown in the Abstract, deep leakage from gradients is used in computer vision and processing tasks; Note: computer vision uses computers for processing (i.e. processors)): 
generate one or more seeds, wherein the one or more seeds comprise one or more noise images (As shown in Pg. 6, the images have noise and gradients of the dummy data are matched with gradients of the real data in which the recover results are almost identical to the ground truth images; As shown in Figure 7, gradient match loss is calculated for different noise images; Note: the examiner interprets noise images as the seeds);
 and use the one or more seeds, the one or more labels, and the one or more images to modify the one or more seeds to match the one or more images used to train the one or more neural networks (As shown in Pg. 6, the images have noise and gradients of the dummy data are matched with gradients of the real data in which the recover results are almost identical to the ground truth images; As shown in Pgs. 3-4 and Figure 2, the inputs and labels are updated to minimize the gradient distance; As shown in Figure 4, the results of the DLG produce images close the original images; Note: the resulting image that is close the original image is the modified noise image and the noise images are the seeds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating seeds that are noise images and using the seeds, labels, and images to train the neural network as taught by Zhu into the machine learning of Koster in order to reveal pixel-wise accurate images (Zhu, Pg. 2).
Regarding claim 3, the combination of Koster and Zhu teaches the limitations as explained above in claim 2. 
Zhu in the combination further teaches, wherein the one or more circuits are further to (As shown in the Abstract, deep leakage from gradients is used in computer vision and processing tasks; Note: computer vision uses computers for processing (i.e. processors)): 
receive training results comprising model gradients from each of a plurality of different computer systems, wherein each of the different computer systems trains different portions of a neural network (As shown in Pg. 1, distributed training/learning system consists of computations being executed by each client in which each client has its own training data; As shown in Pg. 3, distributed training is done in which gradients are computed at each node; As shown in Pg. 4, there is an algorithm (i.e. neural network) for the deep leakage from gradients); 
obtain an average model gradient generated from the received model gradients (As shown in Pg. 3 and Fig. 2, an averaged gradient is calculated using the deep leakage gradient algorithm); 
calculate changes to the one or more seeds to both match the average model gradient and the one or more labels (As shown in Pg. 6, the images have noise and gradients of the dummy data are matched with gradients of the real data in which the recover results are almost identical to the ground truth images; As shown in Pgs. 3-4 and Figure 2, the inputs and labels are updated to minimize the gradient distance in which the gradient is an average gradient; Figure 4; Note the updates to the inputs are the calculated changes); 
and modify the one or more seeds using the calculated changes (As shown in Pg. 6, the images have noise and gradients of the dummy data are matched with gradients of the real data in which the recover results are almost identical to the ground truth images; As shown in Pgs. 3-4 and Figure 2, the inputs and labels are updated to minimize the gradient distance in which the gradient is an average gradient; As shown in Figure 4, the results of the DLG produce images close the original images; Note: the updates to the inputs are the calculated changes and the resulting image that is close the original image is the modified noise image).
Regarding claim 4, the combination of Koster and Zhu teaches the limitations as explained above in claim 3. 
The processor of claim 3, wherein the one or more noise images are further modified using at least one image prior (As shown in Pg. 6, the images have noise and gradients of the dummy data are matched with gradients of the real data in which the recover results are almost identical to the ground truth images; As shown in Pgs. 3-4 and Figure 2, the inputs and labels from the malicious attacker are updated to minimize the gradient distance in which the gradient is an average gradient. Algorithm 1 also shows that the process is iterative; As shown in Figure 4, the results of the DLG produce images close the original images; Note: the examiner interprets the inputs with the labels from the malicious attacker that are iteratively updated as an image prior).
Regarding claim 5, the combination of Koster and Zhu teaches the limitations as explained above in claim 3.
Zhu in the combination further teaches, wherein the average model gradient comprises an average gradient value for the one or more images with the one or more labels (As shown in Pgs. 3-4 and Figure 2, an average gradient is calculated for the images/inputs that have labels).
Regarding claim 8, Koster teaches the limitations as explained above in claim 7.
Koster in the combination does not expressly disclose the following limitations: wherein the one or more processors are further to: generate one or more noise images; obtain an averaged gradient from different computer systems training a portion of the one or more neural networks; and use the averaged gradient, the one or more labels, and the one or more noise images to update the one or more noise images to match the one or more images used to train the one or more neural networks.  
However, Zhu teaches, wherein the one or more processors are further to (As shown in the Abstract, deep leakage from gradients is used in computer vision and processing tasks; Note: computer vision uses computers for processing (i.e. processors)):
 generate one or more noise images (As shown in Pg. 6, the images have noise and gradients of the dummy data are matched with gradients of the real data in which the recover results are almost identical to the ground truth images; Figure 5 also shows that there are noise images generated (i.e. initial images)); 
obtain an averaged gradient from different computer systems training a portion of the one or more neural networks (As shown in Pg. 1, distributed training/learning system consists of computations being executed by each client in which each client has its own training data; As shown in Pg. 3, distributed training is done in which gradients are computed at each node; As shown in Pg. 4, there is an algorithm (i.e. neural network) for the deep leakage from gradients; As shown in Pg. 3 and Fig. 2, an averaged gradient is calculated using the deep leakage gradient algorithm); 
and use the averaged gradient, the one or more labels, and the one or more noise images to update the one or more noise images to match the one or more images used to train the one or more neural networks (As shown in Pg. 6, the images have noise and gradients of the dummy data are matched with gradients of the real data in which the recover results are almost identical to the ground truth images; As shown in Pgs. 3-4 and Figure 2, the inputs and labels are updated to minimize the gradient distance in which the gradient is an average gradient; As shown in Figure 4, the results of the DLG produce images close the original images; Note: the resulting image that is close the original image is the modified/updated noise image).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating noise images, obtaining an average gradient from different computer systems, and updating the noise images using the average gradient, labels, and images as taught by Zhu into the machine learning of Koster in order to reveal pixel-wise accurate images (Zhu, Pg. 2).
Regarding claim 14, Koster teaches the limitations as explained above in claim 13. 
Koster does not expressly disclose the following limitations: further comprising using gradient information from a layer of a neural network from at least one client device to: determine the one or more labels of the one or more objects within the one or more images used to the train one or more neural networks; and update one or more generated noise images using the one or more images and the one or more labels to match the one or more images.
However, Zhu teaches, further comprising using gradient information from a layer of a neural network from at least one client device to (As shown in Pg. 3, gradients are from layers such as fully connected layers; As shown in Figure 5, the gradients of different layers are examined; As shown in Pg. 1, distributed training/learning system consists of computations being executed by a client; As shown in Pg. 3 under the method section, distributed training is done): 
determine the one or more labels of the one or more objects within the one or more images used to the train one or more neural networks (As shown in Pgs. 3-4, and Figure 2, a gradient is calculated and used to update the labels using a DLG algorithm);
and update one or more generated noise images using the one or more images and the one or more labels to match the one or more images (As shown in Pg. 6, the images have noise and gradients of the dummy data are matched with gradients of the real data in which the recover results are almost identical to the ground truth images; As shown in Pgs. 3-4 and Figure 2, the inputs and labels are updated to minimize the gradient distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using gradient information from a neural network from a client device to determine object labels and updating noise images to match the images as taught by Zhu into the machine learning of Koster in order to reveal pixel-wise accurate images (Zhu, Pg. 2).
Regarding claim 17, the combination of Koster and Zhu teaches the limitations as explained above in claim 14.
Zhu in the combination further teaches, wherein updating the one or more generated noise images using the one or more images is formulated as an optimization task (As shown in Pg. 6, the images have noise and gradients of the dummy data are matched with gradients of the real data; As shown in Pgs. 3-4 and Figure 2, there is optimization of the dummy gradients to get as close to the original data).
Regarding claim 20, Koster teaches the limitations as explained above in claim 19.
Koster does not expressly disclose the following limitations: wherein the set of instructions further include instructions, which if performed by the one or more processors, cause the one or more processors to: obtain an averaged gradient calculated by one or more clients based at least in part on the one or more neural networks and one or more loss functions; and determine the one or more labels based at least in part on the averaged gradient, the one or more neural networks, and the one or more loss functions.
However, Zhu teaches, wherein the set of instructions further include instructions, which if performed by the one or more processors, cause the one or more processors to (As shown in Pg. 1, there is an optimization algorithm to train inputs and labels for deep leakage from gradients; As shown in the Abstract, deep leakage from gradients is used in computer vision and processing tasks; Note: an algorithm is instructions and algorithms and computer vision uses computers for processing): 
obtain an averaged gradient calculated by one or more clients based at least in part on the one or more neural networks and one or more loss functions (As shown in Pg. 3 and Fig. 2, an averaged gradient is calculated using the deep leakage gradient algorithm and loss); 
and determine the one or more labels based at least in part on the averaged gradient, the one or more neural networks, and the one or more loss functions (As shown in Fig. 2 and Algorithm 1, a differentiable machine learning model is used in which the malicious attacker updates its dummy inputs and labels to minimize the gradient distance. The gradient is an average gradient determined using the loss).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculating an average gradient using a neural network and loss and determining labels using the neural network, loss, and average gradient as taught by Zhu into the machine learning of Koster in order to reveal pixel-wise accurate images (Zhu, Pg. 2).
Regarding claim 26, Koster teaches the limitations as explained above in claim 25.
Koster does not expressly disclose the following limitations: wherein the one or more processors are further to: obtain one or more gradient values generated based at least in part on the one or more neural networks and the one or more images; generate one or more seeds comprising random noise; and update the one or more seeds based on the one or more labels, the one or more gradient values, and the one or more neural networks to match the one or more images, thereby generating one or more updated seeds.  
However, Zhu teaches, wherein the one or more processors are further to (As shown in the Abstract, deep leakage from gradients is used in computer vision and processing tasks; Note: computer vision uses computers for processing (i.e. processors)): 
obtain one or more gradient values generated based at least in part on the one or more neural networks and the one or more images (As shown in Pg. 3, distributed training is done in which gradients are computed at each node; As shown in Pg. 3 and Fig. 2, an averaged gradient is calculated using the deep leakage gradient algorithm and inputs (i.e. images); As shown in Figure 4, there are initial/input images);
 generate one or more seeds comprising random noise (As shown in Pg. 6 and Figure 4, the images have noise; As shown in Figure 7, gradient match loss is calculated for different noise images; Note: the examiner interprets noise images as the seeds; As shown in Pg. 6, the noise is random noise); 
and update the one or more seeds based on the one or more labels, the one or more gradient values, and the one or more neural networks to match the one or more images, thereby generating one or more updated seeds (As shown in Pg. 6, the images have noise and gradients of the dummy data are matched with gradients of the real data in which the recover results are almost identical to the ground truth images; As shown in Pgs. 3-4 and Figure 2, the inputs and labels are updated to minimize the gradient distance in which the gradient is an average gradient; As shown in Figure 4, the results of the DLG produce images close the original images; Note: the resulting image that is close the original image is the modified noise image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include obtaining gradients from the neural networks, generate noise images, and updating the noise images based on the labels and gradients to match the images as taught by Zhu into the machine learning of Koster in order to reveal pixel-wise accurate images (Zhu, Pg. 2).

Claim 6, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (US 2021/0142485 A1; hereinafter “Koster”) in view of “Deep Leakage from Gradients” by Zhu et al. (hereinafter “Zhu”) and further in view of Gou et al (CN 109993048A, see attached machine translation; hereinafter “Gou”).
Regarding claim 6, the combination of Koster and Zhu teaches the limitations as explained above in claim 5.
Zhu in the combination further teaches, wherein the one or more labels are determined using gradients from the last fully connected classification layer (As shown in Figure 2, the labels are updated to minimize the gradient distance using the DLG algorithm; As shown in Pg. 3, the gradients can include being from fully connected layers).
The combination of Koster and Zhu does not expressly disclose the following limitation underlined above: last fully connected classification layer.
However, Gou teaches, last fully connected classification layer (As shown in Para. 0020, the gradient descent method uses a feed forward method from the last layer of the neural network; As shown in Para. 0016, the neural network is a fully convolution neural network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using gradient information from the last layer of the neural network as taught by Gou into the combined machine learning of Koster and Zhu in order to update the weight parameters of each layer (Gou, Para. 0020).
Regarding claim 9, the combination of Koster and Zhu teaches the limitations as explained above in claim 8. 
Zhu in the combination further teaches, wherein the one or more processors are further to (As shown in the Abstract, deep leakage from gradients is used in computer vision and processing tasks; Note: computer vision uses computers for processing (i.e. processors)) update the one or more noise images by using information from model gradients in a last layer of each of the different computer systems determined during training (As shown in Pg. 6, the images have noise and gradients of the dummy data are matched with gradients of the real data; As shown in Pg. 4, inputs are updated/matched for the DLG algorithm so that the training set of the honest participant is obtained; As shown in Pg. 3, gradients are from layers such as fully connected layers; As shown in Figure 5, the gradients of different layers are examined; As shown in Pg. 1, distributed training/learning system consists of computations being executed by a client; As shown in Pg. 3 under the method section, distributed training is done).  
The combination of Koster and Zhu does not expressly disclose the following limitation underlined above: gradients in a last layer.
However, Gou teaches gradients in a last layer (As shown in Para. 0020, the gradient descent method uses a feed forward method from the last layer of the neural network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using gradients from a last layer of the neural network/computing system as taught by Gou into the combined machine learning of Koster and Zhu in order to update the weight parameters of each layer (Gou, Para. 0020).
Regarding claim 10, the combination of Koster, Zhu, and Gou teaches the limitations as explained above in claim 9.
The combination of Koster, Zhu, and Gou further teaches, wherein information from model gradients (Zhu, As shown in Figure 5, the gradients of different layers are examined) in the last layer (Gou, As shown in Para. 0020, the gradient descent method uses a feed forward method from the last layer of the neural network) of each of the different computer systems indicate the one or more labels of the one or more objects within the one or more images used to train the one or more neural networks (Zhu, As shown in Pg. 3, gradients are from layers such as fully connected layers; As shown in Figure 5, the gradients of different layers are examined; As shown in Pg. 1, distributed training/learning system consists of computations being executed by a client; As shown in Pg. 3 under the method section, distributed training is done; As shown in Pgs. 3-4 and Figure 2, labels are updated to minimize the gradient distance during training of the DLG algorithm; As shown in Figure 1, the objects are labeled (i.e. flower, cat)).  
Regarding claim 11, the combination of Koster, Zhu, and Gou teaches the limitations as explained above in claim 10.
Koster in the combination further teaches, wherein the one or more processors are further to determine the one or more labels based on the type of object present in the one or more images used to train the one or more neural networks (As shown in Para. 0036, the labels indicate different features of the lung (i.e. object classifications/object type) such as parenchyma, arteries, veins, etc.; As shown in Paras. 0036-0037, there is a machine learning model/algorithm (i.e. neural network) that is trained with a labeled training dataset (i.e. supervised learning); As shown in Paras. 0108-0109, the processes, software, and algorithms are performed by a computing system that has hardware components such as a processor).
Regarding claim 15, the combination of Koster and Zhu teaches the limitations as explained above in claim 14.
Zhu in the combination further teaches, wherein the one or more generated noise images are updated by at least using gradient information (As shown in Pg. 6, the images have noise and gradients of the dummy data are matched with gradients of the real data; As shown in Pg. 4, inputs are updated/matched so that the training set of the honest participant is obtained) from a last layer of the neural network from the at least one client device (As shown in Pg. 3, gradients are from layers such as fully connected layers; As shown in Figure 5, the gradients of different layers are examined; As shown in Pg. 1, distributed training/learning system consists of computations being executed by a client; As shown in Pg. 3 under the method section, distributed training is done).  
The combination of Koster and Zhu does not expressly disclose the following limitation underlined above: using gradient information from a last layer of the neural network.
However, Gou teaches using gradient information from a last layer of the neural network (As shown in Para. 0020, the gradient descent method uses a feed forward method from the last layer of the neural network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using gradient information from the last layer of the neural network as taught by Gou into the combined machine learning of Koster and Zhu in order to update the weight parameters of each layer (Gou, Para. 0020).

Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (US 2021/0142485 A1; hereinafter “Koster”) in view of Ozcan et al. (WO 2019/103909 A1; hereinafter “Ozcan”).
Regarding claim 12, Koster teaches the limitations as explained above in claim 7. 
Koster does not expressly disclose the following limitation: wherein the one or more images used to train the one or more neural networks comprise a batch size greater than one.
However, Ozcan teaches, wherein the one or more images used to train the one or more neural networks comprise a batch size greater than one (As shown in Para. 00120, the neural network was trained using a mini-batch of 32 patches; Para. 0077; Table 1; As shown in Para. 0011, more than one image of the sample may be input into the trained neural network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include images used to train the neural network to have a batch size greater than one as taught by Ozcan into the machine learning of Koster in order to improve/reduce training time (Ozcan, Para. 00103).
Regarding claim 30, Koster teaches the limitations as explained above in claim 25. 
Koster does not expressly disclose the following limitation: wherein the one or more images used to train one or more neural networks comprise images captured using one or more mobile devices.
However, Ozcan teaches, wherein the one or more images used to train one or more neural networks comprise images captured using one or more mobile devices (Para. 0005; As shown in Para. 0006, the supervised learning approach consists of the neural network being fed with images obtained from a smartphone microscope).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the training images for the neural network being captured by a mobile device as taught by Ozcan into the machine learning of Koster in order to improve diagnosis in clinical applications (Ozcan, Para. 0088).

Claims 21-22, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (US 2021/0142485 A1; hereinafter “Koster”) in view of “Deep Leakage from Gradients” by Zhu et al. (hereinafter “Zhu”) and further in view of “Implicit Generation and Modeling with Energy-Based Models” by Du et a. (hereinafter “Du”).
Regarding claim 21, the combination of Koster and Zhu teaches the limitations as explained above in claim 20.
Zhu in the combination further teaches, wherein the set of instructions further include instructions, which if performed by the one or more processors, cause the one or more processors to (As shown in Pg. 1, there is an optimization algorithm to train inputs and labels for deep leakage from gradients; As shown in the Abstract, deep leakage from gradients is used in computer vision and processing tasks; Note: an algorithm is instructions and algorithms and computer vision uses computers for processing (i.e. processor)): and determine a gradient matching loss based at least in part on the averaged gradient, the one or more neural networks, and the one or more labels (As shown in Figure 7, gradient match loss is calculated; As shown in Pgs. 3-4 and Fig. 2, the average gradients from the loss for the DLG algorithm are matched. The gradient matching loss is also based on the label since the labels are updated to minimize the gradient distance).
The combination of Koster and Zhu does not expressly disclose the following limitation: determine a regularization term based at least in part on the one or more neural networks.
However, Du teaches, determine a regularization term based at least in part on the one or more neural networks (As shown in Pg. 4 and Algorithm 1, during training, the energy magnitudes for the samples were weakly L2 regularized; Pg. 18; As shown in Pg. 16, there is EBM training with L2 regularization; As shown in Pg. 1, EBMs are neural networks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining a regularization term using a neural network as taught by Du into the combined machine learning of Koster and Zhu in order to ameliorate unstable values from sharp changes in gradients (Du, Pg. 4).
Regarding claim 22, the combination of Koster, Zhu, and Du teaches the limitations as explained above in claim 21.
The combination of Koster, Zhu, and Du further teaches, wherein the set of instructions further include instructions, which if performed by the one or more processors, cause the one or more processors to (Zhu, As shown in Pg. 1, there is an optimization algorithm to train inputs and labels for deep leakage from gradients; As shown in the Abstract, deep leakage from gradients is used in computer vision and processing tasks; Note: an algorithm is instructions and algorithms and computer vision uses computers for processing (i.e. processor)) modify one or more random noise images to match the one or more images based at least in part on the regularization term (Du, As shown in Pg. 14, the EDM models have random noise and the drift from the start image and generated image is observed. The adding of noise is modifying the noise images; As shown in Pg. 18, E is regularized so that q and p match; As shown in Fig. 29, q and p relate to the training energy and sampled energy and they are compared) and the gradient matching loss (Zhu, As shown in Figure 7, gradient match loss is calculated for different noise images; As shown in Pgs. 3-4 and Fig. 2, the average gradients from the loss for the DLG algorithm are matched in which the inputs and labels are updated to minimize the gradient distance).
Regarding claim 27, the combination of Koster and Zhu teaches the limitations as explained above in claim 26. 
The combination of Koster and Zhu does not expressly disclose the following limitation: wherein the one or more processors are further to determine a group consistency regularization term based at least in part on the one or more updated random seeds.  
However, Du teaches, wherein the one or more processors are further to determine a group consistency regularization term based at least in part on the one or more updated random seeds (As shown in Pg. 1, training neural networks involves processing (i.e. processors); As shown in Pg. 2, machine learning/neural networks are part of computer vision; As shown in Pg. 4 and Algorithm 1, during training, the energy magnitudes for the samples were weakly L2 regularized; Pg. 18; As shown in Pg. 16, there is EBM training with L2 regularization; As shown in Pg. 14, the EDM models have random noise and the drift from the start image and generated image is observed. The adding of noise is modifying the noise images; As shown in Pg. 18, E is regularized so that q and p match; As shown in Fig. 29, q and p relate to the training energy and sampled energy and they are compared; Note: the examiner interprets noise images as the seeds and the L2 regularization as the group consistency regularization term).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining a regularization term the noise images as taught by Du into the combined machine learning of Koster and Zhu in order to ameliorate unstable values from sharp changes in gradients (Du, Pg. 4).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Koster et al. (US 2021/0142485 A1; hereinafter “Koster”) in view of “Deep Leakage from Gradients” by Zhu et al. (hereinafter “Zhu”) and further in view of Yuan et al. (US 2016/0321522 A1; hereinafter “Yuan”).
Regarding claim 23, the combination of Koster and Zhu teaches the limitations as explained above in claim 20. 
The combination of Koster and Zhu does not expressly disclose the following limitation: wherein the one or more loss functions include a cross-entropy loss function.
However, Yuan teaches, wherein the one or more loss functions include a cross-entropy loss function (As shown in Para. 0050, a gradient of a cross-entropy loss function is calculated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cross-entropy loss function as taught by Yuan into the machine learning of Koster and loss function of Zhu in order to modify the neural network based on the gradient (Yuan, Abstract).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al. (US 10,430,708 B1) teaches a system and method for noise-based training of a prediction model.
Abelha Ferreira et al. (US 2022/0138498 A1) teaches compression switching for federated learning.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        

/PING Y HSIEH/Primary Examiner, Art Unit 2664